DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,556,132. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a method for modulating neuronal cellular activity with ultrasonic waves.

U. S. Application No. 16/779,442
U.S. Patent No. 10,556,132
A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject to stimulate the subject’s vagus nerve or pancreas, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having one or more frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality comprises a plurality of frequencies and wherein pulses of the plurality are repeated to produce spatial-peak temporal-average intensities of no more than 100 W/cm2.
1. A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having a plurality of frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein pulses of the plurality are repeated to produce spatial-peak temporal-average intensities of no more than 100 W/cm.sup.2 to modulate neuronal cellular activity at the neuronal cellular site.



Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,403,038. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a method for modulating neuronal cellular activity with ultrasonic waves.

U. S. Application No. 16/779,442
U.S. Patent No. 9,403,038
A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject to stimulate the subject’s vagus nerve or pancreas, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having one or more frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality comprises a plurality of frequencies and wherein pulses of the plurality are repeated to produce spatial-peak temporal-average intensities of no more than 100 W/cm2.
   1. An ultrasound wave generating device for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising at least one component for generating an ultrasound wave, adapted to deliver a stimulus waveform to the neuronal cellular site; and a controller coupled to the at least one component, the controller comprising a process to determine the stimulus waveform delivered to the neuronal cells, wherein the controller is configured with the process to provide the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of cycles having one or more frequencies in a range from about 0.02 MHz to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality of pulses comprises a plurality of frequencies and wherein pulses of the plurality are repeated at a pulse repetition frequency ranging from about 0.001 to about 100 kHz to produce spatial-peak temporal-average intensities of no more than 100 W/cm.sup.2.



Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,858,440. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a method for modulating neuronal cellular activity with ultrasonic waves.


U. S. Application No. 16/779,442
U.S. Patent No. 8,858,440
A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject to stimulate the subject’s vagus nerve or pancreas, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having one or more frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality comprises a plurality of frequencies and wherein pulses of the plurality are repeated to produce spatial-peak temporal-average intensities of no more than 100 W/cm2.
    1. An ultrasound wave generating device for modulating neuronal cellular activity of a neuronal cellar site in a subject, comprising at least one component for generating an ultrasound wave, adapted to deliver a stimulus waveform to the neuronal cellular site; and a controller coupled to the at least one component, the controller comprising a process to determine the stimulus waveform delivered to the neuronal cells, wherein the controller is configured with the process to provide the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of cycles having one or more frequencies in a range from about 0.02 MHz to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality of pulses comprises a plurality of frequencies and wherein pulses of the plurality are repeated at a pulse repetition frequency ranging from about 0.001 to about 100 kHz to produce spatial-peak temporal-average intensities ranging from 0.0001 to 900 mW/cm.sup.2.



Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,591,419. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a method for modulating neuronal cellular activity with ultrasonic waves.


U. S. Application No. 16/779,442
U.S. Patent No. 8,591,419
A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject to stimulate the subject’s vagus nerve or pancreas, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having one or more frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein said each pulse of the plurality comprises a plurality of frequencies and wherein pulses of the plurality are repeated to produce spatial-peak temporal-average intensities of no more than 100 W/cm2.
    1. A method for modulating neuronal cellular activity of a neuronal cellular site in a subject, comprising: (i) acoustically coupling at least one component for generating ultrasound waves to an external surface of the subject, and (ii) driving the at least one component for generating ultrasound waves to form at least one stimulus waveform at the neuronal cellular site, the stimulus waveform comprising a plurality of pulses, each pulse of the plurality comprising a plurality of acoustic cycles having one or more frequencies in a range from about 0.02 to about 100 MHz at the site of the cells to be modulated, wherein each of the plurality of pulses comprises a plurality of frequencies and wherein pulses of the plurality are repeated at a pulse repetition frequency ranging from about 0.001 to about 100 KHz to produce spatial-peak temporal-average intensities ranging from about 0.0001 to about 900 mW/cm.sup.2.


Response to Arguments
Applicant's arguments filed 06/15/22 have been fully considered but they are not persuasive. 
Regarding the double patenting rejection applicant argues that the double patenting rejection is not appropriate as the patents don’t claim stimulating a “vargus nerve or pancreas”. 
Examiner would like to point out that the patents claim “stimulating a nerve for modulating neuronal cellular activity”, and the instant application claims “stimulating a vargus nerve for modulating neuronal cellular activity” as such the patents read on the claims and the double patenting rejection is maintained and made FINAL.
Applicants arguments overcome the 102 rejection and the 102 rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793